
	
		II
		Calendar No. 383
		111th CONGRESS
		2d Session
		S. 3013
		IN THE SENATE OF THE UNITED STATES
		
			February 22, 2010
			Mr. Reid (for
			 Mr. Lautenberg (for himself and
			 Mr. Menendez)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 18, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 216 Westwood Avenue in Westwood, New Jersey, as the
		  Sergeant Christopher R. Hrbek Post Office Building.
		  
	
	
		1.Sergeant Christopher R. Hrbek
			 Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 216 Westwood Avenue in
			 Westwood, New Jersey, shall be known and designated as the Sergeant
			 Christopher R. Hrbek Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Sergeant Christopher R. Hrbek Post Office
			 Building.
			
	
		May 18, 2010
		Reported without amendment
	
